UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6758


GREGORY SIMMONS-BEY, a/k/a Alton Gregory Simmons-Bey,

                     Plaintiff - Appellant,

              v.

NANCY MCFARLAND, City of Raleigh; CHRISTOPHER A. MACKAY; RISK
MANAGEMENT DIVISION; DOROTHY K. LEAPLEY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-ct-03297-D)


Submitted: November 17, 2020                                Decided: November 20, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Simmons-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gregory Simmons-Bey appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Simmons-Bey v. McFarland, No. 5:19-ct-03297-D (E.D. Va. May 15, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2